In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00330-CV


                                LAKESHIA WELLS, APPELLANT

                                                    V.

               THE BARATANG IRREVOCABLE LIVING TRUST, APPELLEE

                          On Appeal from the County Court at Law No. 1
                                        Bell County, Texas
                    Trial Court No. 90,834, Honorable Jeanne Parker, Presiding

                                             April 9, 2021
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, LaKeshia Wells, appeals from the trial court’s Final Judgment.1 Wells’s

brief was originally due March 8, 2021, but was not filed. By letter of March 15, 2021, we

notified Wells that the appeal was subject to dismissal for want of prosecution, without




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
further notice, if a brief was not received by March 25. To date, Wells has not filed a brief

or had any further communication with this Court.


       Accordingly, we dismiss this appeal for want of prosecution. TEX. R. APP. P.

38.8(a)(1), 42.3(b).


                                                         Per Curiam




                                             2